UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 01-40455
                            Summary Calendar



                         DENNIS MITCHELL KADLEC,

                                                     Plaintiff-Appellant,

                                 versus

                         ROY TONY GARCIA, Warden;
                       UNIDENTIFIED COOK, Captain,

                                                     Defendants-Appellees.


               Appeal from the United States District Court
                    for the Eastern District of Texas
                              (6:00-CV-741)

                              July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dennis Mitchell Kadlec, Texas prisoner # 791082, appeals, pro se,

from the dismissal of his 42 U.S.C. § 1983 action pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) & (ii) as frivolous and for failure to state a claim

upon which relief may be granted.   Kadlec asserts the prison officials

were deliberately indifferent to his medical needs when they refused to

provide him with a handicap shower.

     A dismissal of an in forma pauperis action as frivolous under

subsection (B)(i) is reviewed for abuse of discretion. Black v. Warren,



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
134 F.3d 732, 734 (5th Cir. 1998). A dismissal under subsection (B)(ii)

for failure to state a claim is reviewed under the same de novo standard

as is a dismissal under Federal Rule of Civil Procedure 12(b)(6).         Id.

Because the district court relied equally upon each rationale for

dismissal, we review under the abuse of discretion standard.

     A prisoner’s disagreement with prison officials regarding medical

treatment is insufficient to establish a constitutional violation under

the Eighth Amendment for indifference to medical needs.             Norton v.

Dimazana, 122 F.3d 286, 291-92 (5th Cir. 1997).       It is the opinion of

the prison medical personnel that Kadlec does not require a handicap

shower.   The defendants, Warden Garcia and Captain Cook, are thus

abiding by the medical personnel’s instructions when they refuse to

provide Kadlec with a handicap shower.      In essence, Kadlec’s complaint

reflects his disagreement with the medical staff regarding what medical

treatment he should receive.        Because, as a matter of law, such

complaints are insufficient to establish a constitutional violation, the

district court did not abuse its discretion in dismissing Kadlec’s

complaint as frivolous.   See id.

     The district court’s dismissal counts as a strike for purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th

Cir. 1996).   Kadlec is WARNED that if he accumulates three strikes, he

may not proceed in forma pauperis in any civil action or appeal while

he is incarcerated of detained in any facility unless he is in imminent

danger of serious physical injury.       See 28 U.S.C. § 1915(g).

                                    AFFIRMED; SANCTIONS WARNING ISSUED



                                     2